Citation Nr: 0635143	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for intracranial 
arteriovenous malformation.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from July 1960 to March 
1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In June 2003 and again in July 
2004, the Board remanded the case to the RO for additional 
development.  The case has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  Arteriovenous malformation is a congenital defect, which 
is not a disability for VA purposes.  

2.  No psychiatric disability was found at entry into active 
service.  

3.  Chronic depressive disorder began during active service.  


CONCLUSIONS OF LAW

1.  Arteriovenous malformation was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  Chronic depressive disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in July 2003 and August 2004.  These letters informed 
the veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, and 
what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in June 2003 and again in July 2004.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because service connection is granted, 
the RO will issue a rating decision, implementing the Board's 
grant of service connection for chronic depressive disorder.  
At that time, an initial disability rating for chronic 
depressive disorder and an effective date for payment (if 
any) of compensation for that rating.  The disability rating 
to be assigned will be in accordance with the rating criteria 
that will be supplied with the rating decision.  The 
effective date will be in accordance with the rule for 
assignment of effective dates, which will be included with 
the rating decision.  

If the veteran is dissatisfied with either the disability 
rating or effective date that will be assigned by the RO, he 
retains the right to submit a notice of disagreement in 
accordance with appeal instructions that will be issued with 
the rating decision.  Thus, no unfair prejudice to the 
veteran will result from the Board's grant of service 
connection at this time. 

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as psychosis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Intracranial Arteriovenous Malformation

The veteran was examined for service in July 1960 and found 
to be physically qualified.  No relevant abnormality was 
found.  His psychiatric and neurologic evaluations were 
normal.  A January 1961 neuropsychiatric evaluation resulted 
in a diagnosis of chronic, severe emotional instability 
reaction with fluctuating emotional responses and depression.    

During a separation examination in May 1961, the veteran 
reported frequent headaches, although no cause was found.  

In November 1998, a VA diagnostic procedure confirmed the 
presence of intracranial arteriovenous malformation.  In 
January 2003, a VA examiner reviewed the claims file and 
concluded that active service had not aggravated the 
veteran's intracranial arteriovenous malformation.  The 
conclusion was based on no reported compatible symptom, such 
as headache, bleeding, or seizure during a greater-than-30-
year interim prior to 1998.  The examiner also noted that a 
gradual onset of symptoms is considered to be the natural 
progression of the condition and that the veteran had 
actually fared better than expected, as symptoms usually 
increase many years earlier.

According to a June 2005 VA arteries and veins examination 
report, the current diagnosis was arteriovenous malformation, 
which, the physician reported, is a congenital condition.  
The physician could not determine whether it had been 
aggravated by active service.  

Because the claimed arteriovenous malformation disability is 
a known congenital defect, service connection is not 
warranted.  Congenital defects are not disabilities for VA 
purposes.  38 C.F.R. § 3.303(c) (2006).  In VAOPGCPREC 82-90, 
VA's General Counsel stressed the following:

It is clear that congenital or developmental 
defects may not be service-connected because they 
are not diseases or injuries under the law. See, 
e.g., Thompson v. United States, 405 F.2d 1239 
(Ct.Cl.1969).  We must caution, however, that 
many such defects can be subject to superimposed 
disease or injury.  If, during an individual's 
military service, superimposed disease or injury 
does occur, service-connection may indeed be 
warranted for the resultant disability.

Thus, as a matter of law, service connection for a congential 
arteriovenous malformation defect is not available.  In a 
case such as this one, where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Chronic Depressive Disorder 

The veteran was examined for service in July 1960 and found 
to be physically qualified.  No relevant abnormality was 
found.  His psychiatric and neurologic evaluations were 
normal.  

In December 1960, an examiner found flat affect and 
depression.  In January 1961, the veteran underwent 
neuropsychiatric evaluation.  The examiner noted a history of 
maladjustment but these did not erupt into worse problems 
until after the veteran had completed his basic training, 
when he had gone home on leave and had been rejected by his 
girlfriend.  He then became depressed and withdrawn and was 
hospitalized at Tyndall Air Force Base.  The January 1961 
diagnosis was chronic, severe emotional instability reaction 
with fluctuating emotional responses and depression.  
Examiners deemed that the disorder existed prior to active 
service.  

In August 1964, the RO denied service connection for 
emotional instability reaction.  The veteran re-applied for 
service connection for emotional instability reaction in 
March 1998 and in April 1998 the RO determined that no new 
and material evidence had been submitted.  In November 1998, 
a VA diagnostic procedure confirmed the presence of 
intracranial arteriovenous malformation.  

On the occasion of a January 2002 hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing), the veteran testified that he had been receiving 
treatment for psychiatric symptoms immediately following his 
separation from service.  He further noted that he was 
receiving ongoing psychiatric treatment at VA Medical 
Centers.  The veteran also stated that he was taking 
medication for symptomatology attributable to his psychiatric 
disability.  

According to a June 2005 VA mental disorders compensation 
examination report, the three Axis I diagnoses were chronic 
depressive disorder; mood disorder secondary to general 
medical condition of arteriovenous malformation with chronic 
headaches; and, impulse control disorder, not otherwise 
specified (NOS).   Significantly, the psychiatrist felt that 
the chronic depressive disorder began during active service 
and that since then it was aggravated by other medical 
problems.  The psychiatrist also felt that depression had 
become manifested to greater degree within the first year 
after separation from active military service.  

Thus, although the veteran has styled his service connection 
claim as one of secondary service connection for a mental 
disorder, the service medical records and the VA medical 
evidence clearly indicate that direct service connection for 
chronic depressive disorder is warranted.  The veteran's 
chronic depressive disorder began during active service and 
is not secondary to another condition.




ORDER

Service connection for intracranial arteriovenous 
malformation is denied.

Service connection for chronic depressive disorder is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


